Exhibit 10.2

EXECUTION VERSION

SECOND AMENDED AND RESTATED

PLEDGE AND SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this “Security
Agreement”) is entered into as of November 5, 2012 by and among ENCORE CAPITAL
GROUP, INC., a Delaware corporation (the “Borrower”), the Subsidiaries of the
Borrower listed on the signature pages hereto (together with the Borrower, the
“Initial Grantors” and together with any additional Domestic Subsidiaries,
whether now existing or hereafter formed which become parties to this Security
Agreement by executing a Supplement hereto in substantially the form of Annex I,
the “Grantors”), and SUNTRUST BANK, in its capacity as Collateral Agent (the
“Collateral Agent”) for (i) the lenders party to the Credit Agreement referred
to below (collectively, the “Lenders”) and (ii) the Note Purchasers party to the
Note Agreement referred to below.

PRELIMINARY STATEMENTS

A. Certain of the Initial Grantors entered into the Pledge and Security
Agreement, dated as of February 8, 2010, with JPMorgan Chase Bank, N.A. (the
“Former Agent”), which was amended by that certain Amended and Restated Pledge
and Security Agreement, dated as of September 20, 2010, among the Initial
Grantors party thereto and the Former Agent (the “Existing Security Agreement”)
to secure the obligations under that certain Credit Agreement, dated as of
February 8, 2010, by and among the Borrower, the Subsidiaries of the Borrower
listed on the signature pages thereto, the lenders from time to time party
thereto (the “Existing Lenders”) and the Former Agent, in its capacity as the
administrative agent to the Existing Lenders.

B. The Borrower and the purchasers signatories thereto (the “Note Purchasers”)
entered into that certain Amended and Restated Senior Secured Note Purchase
Agreement, dated as of February 10, 2011 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Note Agreement”).

C. The Borrower, the Collateral Agent, the Administrative Agent and the Lenders
are entering into an Amended and Restated Credit Agreement, dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”).

D. The Grantors are entering into this Security Agreement in order to induce the
Lenders to enter into and extend credit to the Borrower under the Credit
Agreement and as a condition precedent to the modification of the Note Agreement
as of the date hereof. Furthermore, each Initial Grantor party to the Existing
Security Agreement wishes to affirm its obligations under the terms of the
Existing Security Agreement and wishes to amend and restate the terms of the
Existing Security Agreement.

ACCORDINGLY, the Grantors and the Collateral Agent, on behalf of the Secured
Parties, hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

1.1. Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement (as in effect on the date hereof).

1.2. Terms Defined in New York UCC. Terms defined in the New York UCC which are
not otherwise defined in this Security Agreement are used herein as defined in
the New York UCC.

1.3. Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the Preliminary Statements, the
following terms shall have the following meanings:

“Accounts” shall have the meaning set forth in Article 9 of the New York UCC.

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

“Chattel Paper” shall have the meaning set forth in Article 9 of the New York
UCC.

“Collateral” means all Accounts, Chattel Paper, Commercial Tort Claims,
Documents, Equipment, Fixtures, Goods, General Intangibles, Instruments,
Inventory, Investment Property (including, without limitation, all Investment
Property in Foreign Subsidiaries in the Applicable Pledge Percentage), Pledged
Deposits, Supporting Obligations and Other Collateral, wherever located, in
which any Grantor now has or hereafter acquires any right or interest, and the
proceeds (including Stock Rights), insurance proceeds and products thereof,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto.

“Commercial Tort Claims” means those certain currently existing commercial tort
claims of any Grantor, including each commercial tort claim specifically
described in Exhibit F (including any supplements thereto).

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the New York UCC.

“Default” shall mean any “Default” (as defined in the Credit Agreement) or any
“Default” (as defined in the Note Agreement).

“Deposit Accounts” shall have the meaning set forth in Article 9 of the New York
UCC.

“Documents” shall have the meaning set forth in Article 9 of the New York UCC.

“Equipment” shall have the meaning set forth in Article 9 of the New York UCC.

 

2



--------------------------------------------------------------------------------

“Event of Default” means an event described in Section 5.1 hereof.

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

“Fixtures” shall have the meaning set forth in Article 9 of the New York UCC.

“General Intangibles” shall have the meaning set forth in Article 9 of the New
York UCC.

“Goods” shall have the meaning set forth in Article 9 of the New York UCC.

“Instruments” shall have the meaning set forth in Article 9 of the New York UCC.

“Inventory” shall have the meaning set forth in Article 9 of the New York UCC.

“Investment Property” shall have the meaning set forth in Article 9 of the New
York UCC.

“Letter-of-Credit Rights” shall have the meaning set forth in Article 9 of the
New York UCC.

“New York UCC” means the New York Uniform Commercial Code as in effect from time
to time.

“Note Documents” means the Note Agreement, any note issued pursuant to the Note
Agreement, any guaranty (and the related indemnity and contribution agreement)
executed pursuant to the Note Agreement, the Intercreditor Agreement, the
Collateral Documents and all other agreements, instruments and certificates
executed and delivered to, or in favor of the Collateral Agent or any holder of
any note issued pursuant to the Note Agreement.

“Other Collateral” means any property of the Grantors, not included within the
defined terms Accounts, Chattel Paper, Commercial Tort Claims, Documents,
Equipment, Fixtures, General Intangibles, Instruments, Inventory, Investment
Property and Pledged Deposits, including, without limitation, all cash on hand,
Letter-of-Credit Rights, letters of credit, Stock Rights and Deposit Accounts or
other deposits (general or special, time or demand, provisional or final) with
any bank or other financial institution, it being intended that the Collateral
include all real and personal property of the Grantors.

“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which a Grantor may
from time to time designate as pledged to the Collateral Agent or to any Secured
Party as security for any Secured Obligations, and all rights to receive
interest on said deposits.

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral.

 

3



--------------------------------------------------------------------------------

“Requisite Secured Parties” has the meaning given thereto in the Intercreditor
Agreement.

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

“Security Agreement Supplement” means a supplement is substantially the form of
Annex I hereto with such modifications as may be acceptable to the Collateral
Agent, including supplements to each Exhibit attached hereto with respect to the
Grantor executing such supplement.

“Security” has the meaning set forth in Article 8 of the New York UCC.

“Stock Rights” means any securities, dividends or other distributions and any
other right or property which any Grantor shall receive or shall become entitled
to receive for any reason whatsoever with respect to, in substitution for or in
exchange for any securities or other ownership interests in a corporation,
partnership, joint venture or limited liability company constituting Collateral
and any securities, any right to receive securities and any right to receive
earnings, in which any Grantor now has or hereafter acquires any right, issued
by an issuer of such securities.

“Supporting Obligation” shall have the meaning set forth in Article 9 of the New
York UCC.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

Each Initial Grantor party to the Existing Security Agreement reaffirms the
security interest granted under the terms and conditions of the Existing
Security Agreement and agrees that such security interest remains in full force
and effect and is hereby ratified, reaffirmed and confirmed. Each Initial
Grantor party to the Existing Security Agreement acknowledges and agrees with
the Collateral Agent that the Existing Security Agreement is amended, restated,
and superseded in its entirety pursuant to the terms hereof. Each Grantor hereby
pledges, assigns and grants to the Collateral Agent, on behalf of and for the
ratable benefit of the Secured Parties and (to the extent specifically provided
herein) their Affiliates, a security interest in all of such Grantor’s right,
title and interest, whether now owned or hereafter acquired, in and to the
Collateral to secure the prompt and complete payment and performance of the
Secured Obligations.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

4



--------------------------------------------------------------------------------

Each of the Initial Grantors represents and warrants to the Collateral Agent and
each of the Secured Parties, and each Grantor that becomes a party to this
Security Agreement pursuant to the execution of a Security Agreement Supplement
represents and warrants (after giving effect to supplements to each of the
Exhibits hereto with respect to such subsequent Grantor as attached to such
Security Agreement Supplement), that:

3.1. Title, Authorization, Validity and Enforceability. Such Grantor has good
and valid rights in or the power to transfer the Collateral owned by it and
title to the Collateral with respect to which it has purported to grant a
security interest hereunder, free and clear of all Liens except for Liens
permitted under Section 4.1.6 hereof, and has full corporate, limited liability
company or partnership, as applicable, power and authority to grant to the
Collateral Agent the security interest in such Collateral pursuant hereto. The
execution and delivery by such Grantor of this Security Agreement has been duly
authorized by proper corporate, limited liability company or partnership, as
applicable, other proceedings, and this Security Agreement constitutes a legal,
valid and binding obligation of such Grantor and creates a security interest
which is enforceable against such Grantor in all Collateral it now owns or
hereafter acquires, except as enforceability may be limited by (i) bankruptcy,
insolvency, fraudulent conveyances, reorganization or similar laws relating to
or affecting the enforcement of creditors’ rights generally, (ii) general
equitable principles (whether considered in a proceeding in equity or at law),
and (iii) requirements of reasonableness, good faith and fair dealing. When
financing statements have been filed in the appropriate offices against such
Grantor in the locations listed on Exhibit E, the Collateral Agent will have a
fully perfected first priority security interest in the Collateral owned by such
Grantor in which a security interest may be perfected by filing, subject only to
Liens permitted under Section 4.1.6 hereof.

3.2. Conflicting Laws and Contracts. Neither the execution and delivery by such
Grantor of this Security Agreement, the creation and perfection of the security
interest in the Collateral granted hereunder, nor compliance with the terms and
provisions hereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on such Grantor, to the extent
that such violation could not reasonably be expected to have a Material Adverse
Effect, or (ii) such Grantor’s charter, articles or by-laws (or similar
constitutive documents), or (iii) the provisions of any material indenture,
instrument or agreement to which such Grantor is a party or is subject, or by
which it, or its Property may be bound or affected, or conflict with or
constitute a default thereunder, or result in or require the creation or
imposition of any Lien in, of or on the Property of such Grantor pursuant to the
terms of any such indenture, instrument or agreement (other than any Lien of the
Collateral Agent on behalf of the Secured Parties).

3.3. Principal Location. Such Grantor’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), is disclosed in Exhibit A; such Grantor has no
other places of business except those set forth in Exhibit A.

3.4. Property Locations. The Inventory, Equipment and Fixtures of each Grantor
are located solely at the locations of such Grantor described in Exhibit A. All
of said locations are owned by such Grantor except for locations (i) which are
leased by such Grantor as lessee and designated in Part B of Exhibit A and
(ii) at which Inventory is held in a public warehouse or is

 

5



--------------------------------------------------------------------------------

otherwise held by a bailee or on consignment by such Grantor as designated in
Part C of Exhibit A, with respect to which Inventory such Grantor has delivered
bailment agreements, warehouse receipts, financing statements or other documents
satisfactory to the Collateral Agent to protect the Collateral Agent’s and the
Secured Parties’ security interest in such Inventory.

3.5. No Other Names. Except as set forth in Exhibit A, such Grantor has not
conducted business under any name except the name in which it has executed this
Security Agreement, which is the exact name as it appears in such Grantor’s
organizational documents, as amended, as filed with such Grantor’s jurisdiction
of organization as of the Closing Date.

3.6. No Default. No Default or Event of Default exists.

3.7. Commercial Tort Claims. As of the date hereof, Schedule F attached hereto
contains a true, complete and current listing of all Commercial Tort Claims held
by any Grantor, each described by referring to the specific incident giving rise
thereto.

3.8. Filing Requirements. None of the Equipment owned by such Grantor is covered
by any certificate of title, except for the vehicles described in Part A of
Exhibit B. None of the Collateral owned by such Grantor is of a type for which
security interests or liens may be perfected by filing under any federal statute
except for (i) the vehicles described in Part B of Exhibit B and (ii) patents,
trademarks and copyrights held by such Grantor and described in Part C of
Exhibit B, which are all of such Grantor’s patents, trademarks and copyrights
for which registration exists or has been sought and not abandoned as of the
Closing Date. The legal description, county and street address of the property
on which any Fixtures owned by such Grantor are located is set forth in
Exhibit C together with the name and address of the record owner of each such
property.

3.9. No Financing Statements. No financing statement describing all or any
portion of the Collateral which has not lapsed or been terminated naming such
Grantor as debtor has been filed in any jurisdiction except financing statements
(i) naming the Collateral Agent on behalf of the Secured Parties as the secured
party and (ii) in respect of Liens that are both permitted by Section 7.2 of the
Credit Agreement and permitted under the Note Agreement; provided that nothing
herein shall be deemed to constitute an agreement to subordinate any of the
Liens of the Collateral Agent under the Loan Documents to any Liens otherwise
permitted under Section 7.2 of the Credit Agreement or under the Note Agreement.

3.10. Federal Employer Identification Number; State Organization Number;
Jurisdiction of Organization. Such Grantor’s federal employer identification
number is, and if such Grantor is a registered organization, such Grantor’s
State of organization, type of organization and State of organization
identification number and is, as set forth in Part D to Exhibit A.

3.11. Pledged Securities and Other Investment Property. Exhibit D sets forth a
complete and accurate list of the Instruments, Securities and other Investment
Property (including the Applicable Pledge Percentage with respect thereto)
delivered to the Collateral Agent. Each Grantor is the direct and beneficial
owner of each Instrument, Security and other type of Investment Property listed
on Exhibit D as being owned by it, free and clear of any Liens, except

 

6



--------------------------------------------------------------------------------

for the security interest granted to the Collateral Agent for the benefit of the
Secured Parties hereunder or as permitted under Section 4.1.6. Each Grantor
further represents and warrants that (i) all such Instruments, Securities or
other types of Investment Property which are shares of stock in a corporation or
ownership interests in a partnership or limited liability company have been (to
the extent such concepts are relevant with respect to such Instrument, Security
or other type of Investment Property) duly and validly issued, are fully paid
and non-assessable and constitute the percentage of the issued and outstanding
shares of stock (or other equity interests) of the respective issuers thereof
indicated on Exhibit D hereto and (ii) with respect to any certificates
delivered to the Collateral Agent representing an ownership interest in a
partnership or limited liability company, either such certificates are
Securities as defined in Article 8 of the New York UCC of the applicable
jurisdiction as a result of actions by the issuer or otherwise, or, if such
certificates are not Securities, such Grantor has so informed the Collateral
Agent so that the Collateral Agent may take steps to perfect its security
interest therein as a General Intangible.

ARTICLE IV

COVENANTS

From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, each of the Initial Grantors agrees, and from and after
the effective date of any Security Agreement Supplement applicable to any
Grantor (and after giving effect to supplements to each of the Exhibits hereto
with respect to such subsequent Grantor as attached to such Security Agreement
Supplement) and thereafter until this Security Agreement is terminated each such
subsequent Grantor agrees:

4.1. General.

4.1.1 Inspection. Each Grantor will permit the Collateral Agent or any Secured
Party by its representatives and agents (i) to inspect the Collateral, (ii) to
examine and make copies of the records of such Grantor relating to the
Collateral and (iii) to discuss the Collateral and the related records of such
Grantor with, and to be advised as to the same by, such Grantor’s officers and
employees, all at such reasonable times and intervals, and so long as no Default
or Event of Default is continuing, with such reasonable notice, as the
Collateral Agent or such Secured Party may determine, in accordance with
Section 5.7 of the Credit Agreement.

4.1.2 Taxes. Such Grantor will pay when due all taxes, assessments and
governmental charges and levies upon the Collateral owned by such Grantor,
except (i) those which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with Agreement Accounting Principles and with respect to which no
Lien exists, (ii) those which by reason of the amount involved or the remedies
available to the taxing authority could not reasonably be expected to have a
Material Adverse Effect and (iii) those taxes disclosed in Schedule 4.8 to the
Credit Agreement.

4.1.3 Records and Reports; Notification of Default. Each Grantor shall keep and
maintain complete, accurate and proper books and records with respect to the
Collateral

 

7



--------------------------------------------------------------------------------

owned by such Grantor, and furnish to the Collateral Agent such reports relating
to the Collateral as the Collateral Agent shall from time to time reasonably
request. Each Grantor will give prompt notice in writing to the Collateral Agent
of the occurrence of any Default or Event of Default and of any other
development, financial or otherwise, which might materially and adversely affect
the Collateral taken as a whole.

4.1.4 Financing Statements and Other Actions; Defense of Title. Each Grantor
hereby authorizes the Collateral Agent to file, and if requested will execute
and deliver to the Collateral Agent, all financing statements describing the
Collateral owned by such Grantor and other documents and take such other actions
as the Collateral Agent may reasonably deem necessary or advisable in order to
maintain a first perfected security interest in and, if applicable, Control of,
the Collateral owned by such Grantor, subject to Liens permitted both under
Section 7.2 of the Credit Agreement and under the Note Agreement; provided that
nothing herein shall be deemed to constitute an agreement to subordinate any of
the Liens of the Collateral Agent under the Loan Documents to any Liens
otherwise permitted under Section 7.2 of the Credit Agreement or under the Note
Agreement. Such financing statements may describe the Collateral in the same
manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as the Collateral
Agent may determine, in its sole discretion, is necessary, advisable or prudent
to ensure that the perfection of the security interest in the Collateral granted
to the Collateral Agent herein, including, without limitation, describing such
property as “all assets” or “all personal property, whether now owned or
hereafter acquired.” Each Grantor will take any and all actions necessary to
defend title to the Collateral owned by such Grantor against all persons and to
defend the security interest of the Collateral Agent in such Collateral and the
priority thereof against any Lien not expressly permitted hereunder.

4.1.5 Disposition of Collateral. No Grantor will sell, lease or otherwise
dispose of the Collateral owned by such Grantor except (i) prior to the
occurrence of a Default or Event of Default, dispositions specifically permitted
pursuant to the Credit Agreement, (ii) until such time following the occurrence
of an Event of Default as such Grantor receives a notice from the Collateral
Agent instructing such Grantor to cease such transactions, sales of Receivables
in the ordinary course of business, and (iii) until such time as such Grantor
receives a notice from the Collateral Agent pursuant to Article VII, proceeds of
Inventory and Accounts collected in the ordinary course of business.

4.1.6 Liens. No Grantor will create, incur, or suffer to exist any Lien on the
Collateral owned by such Grantor except Liens that are both permitted pursuant
to Section 7.2 of the Credit Agreement and permitted pursuant to the Note
Agreement, provided that nothing herein shall be deemed to constitute an
agreement to subordinate any of the Liens of the Collateral Agent under the Loan
Documents to any Liens otherwise permitted under Section 7.2 of the Credit
Agreement or under the Note Agreement.

4.1.7 Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name. Each Grantor will, except as permitted by both the Credit
Agreement and the Note Agreement:

 

8



--------------------------------------------------------------------------------

  (i) preserve its existence and corporate structure as in effect on the Closing
Date;

 

  (ii) not change its jurisdiction of organization;

 

  (iii) not maintain its place of business (if it has only one) or its chief
executive office (if it has more than one place of business) at a location other
than a location specified on Exhibit A; and

 

  (iv) not (a) have any Inventory, Equipment or Fixtures or proceeds or products
thereof (other than Inventory and proceeds thereof disposed of as permitted by
Section 4.1.5) at a location other than a location specified in Exhibit A,
(b) change its name or taxpayer identification number or (c) change its mailing
address, unless, in each such case, such Grantor shall have given the Collateral
Agent not less than 10 days’ prior written notice of such event or occurrence
and the Collateral Agent shall have either (x) determined that such event or
occurrence will not adversely affect the validity, perfection or priority of the
Collateral Agent’s security interest in the Collateral, or (y) taken such steps
(with the cooperation of such Grantor to the extent necessary or advisable) as
are necessary or advisable to properly maintain the validity, perfection and
priority of the Collateral Agent’s security interest in the Collateral owned by
such Grantor.

4.1.8 Other Financing Statements. No Grantor will suffer to exist or authorize
the filing of any financing statement naming it as debtor covering all or any
portion of the Collateral owned by such Grantor, except any Financial Statement
authorized under Section 4.1.4 hereof.

4.2. Collection of Receivables. Except as otherwise provided in this Security
Agreement, each Grantor will collect and enforce, in the ordinary course of
business consistent with past practice and at such Grantor’s sole expense,
amounts due or hereafter due to such Grantor under the Receivables owned by such
Grantor.

4.3. Inventory and Equipment. Each Grantor will do all things necessary to
maintain, preserve, protect and keep the Inventory and the Equipment owned by
such Grantor in good repair, working order and saleable condition (ordinary wear
and tear excepted) and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

4.4. Instruments, Securities, Chattel Paper, Documents and Pledged Deposits.
Each Grantor will (i) deliver to the Collateral Agent immediately upon execution
of this Security Agreement the originals of all Securities constituting
Collateral (if any then exist) listed on Exhibit D hereof, (ii) hold in trust
for the Collateral Agent upon receipt and immediately thereafter deliver to the
Collateral Agent any Securities constituting Collateral, (iii) upon the
designation of any Pledged Deposits (as set forth in the definition thereof),
deliver to the Collateral Agent such Pledged Deposits which are evidenced by
certificates included in the Collateral endorsed in blank, marked with such
legends and assigned as the Collateral Agent

 

9



--------------------------------------------------------------------------------

shall specify, and (iv) upon the Collateral Agent’s request, after the
occurrence and during the continuance of an Event of Default, deliver to the
Collateral Agent (and thereafter hold in trust for the Collateral Agent upon
receipt and immediately deliver to the Collateral Agent) any Document evidencing
or constituting Collateral.

4.5. Uncertificated Securities and Certain Other Investment Property. Each
Grantor will permit the Collateral Agent from time to time to cause the
appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of
Investment Property not represented by certificates which are Collateral owned
by such Grantor to mark their books and records with the numbers and face
amounts of all such uncertificated securities or other types of Investment
Property not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Collateral Agent granted pursuant to this
Security Agreement.

4.6. Stock and Other Ownership Interests.

4.6.1 Changes in Capital Structure of Issuers. No Grantor will (i) permit or
suffer any issuer of privately held corporate securities or other ownership
interests in a corporation, partnership, joint venture or limited liability
company constituting Collateral owned by such Grantor to dissolve, liquidate,
retire any of its capital stock or other Instruments or Securities evidencing
ownership, reduce its capital or merge or consolidate with any other entity, or
(ii) vote any of the Instruments, Securities or other Investment Property in
favor of any of the foregoing except to the extent permitted under both
Section 7.3 of the Credit Agreement and under the Note Agreement.

4.6.2 Issuance of Additional Securities. No Grantor will permit or suffer the
issuer of privately held corporate securities or other ownership interests in a
corporation, partnership, joint venture or limited liability company
constituting Collateral to issue any such securities or other ownership
interests, any right to receive the same or any right to receive earnings,
except to such Grantor; provided, however, that the foregoing shall have no
application with respect to any corporation, partnership, joint venture or
limited liability company which is not a Subsidiary of such Grantor.

4.6.3 Registration of Pledged Securities and other Investment Property. Each
Grantor will permit any registerable Collateral owned by such Grantor to be
registered in the name of the Collateral Agent or its nominee at any time at the
option of the Required Lenders or the “Required Holders” as defined in the Note
Agreement following the occurrence and during the continuance of an Event of
Default and without any further consent of such Grantor.

4.6.4 Exercise of Rights in Pledged Securities and other Investment Property.
Each Grantor will permit the Collateral Agent or its nominee at any time after
the occurrence and during the continuance of an Event of Default, without
notice, to exercise or refrain from exercising any and all voting and other
consensual rights pertaining to the Collateral owned by such Grantor or any part
thereof, and to receive all dividends and interest in respect of such
Collateral. So long as no Event of Default has occurred and is

 

10



--------------------------------------------------------------------------------

continuing, the Grantors are entitled to exercise any and all voting and other
rights and powers relating to the Collateral.

4.7. Pledged Deposits. No Grantor will withdraw all or any portion of any
Pledged Deposit or fail to rollover said Pledged Deposit without the prior
written consent of the Collateral Agent.

4.8. Letter-of-Credit Rights. Each Grantor will, upon the Collateral Agent’s
request, cause each issuer of a letter of credit, to consent to the assignment
of proceeds of the letter of credit in order to give the Collateral Agent
Control of the Letter-of-Credit Rights to such letter of credit.

4.9. Federal, State or Municipal Claims. Each Grantor will notify the Collateral
Agent of any Collateral owned by such Grantor which constitutes a claim against
the United States government or any state or local government or any
instrumentality or agency thereof, the assignment of which claim is restricted
by federal, state or municipal law of which Grantor is aware.

4.10. Intellectual Property. If, after the date hereof, any Grantor obtains
rights to, or applies for or seeks registration of, any new patentable
invention, trademark or copyright in addition to the patents, trademarks and
copyrights described in Part C of Exhibit B, then such Grantor shall give the
Collateral Agent prompt notice thereof, and the security interest granted to the
Collateral Agent hereunder shall automatically apply thereto. Each Grantor
agrees promptly upon request by the Collateral Agent to execute and deliver to
the Collateral Agent any supplement to this Security Agreement or any other
document reasonably requested by the Collateral Agent to evidence such security
interest in a form appropriate for recording in the applicable federal office.
Each Grantor also hereby authorizes the Collateral Agent to modify this Security
Agreement unilaterally (i) by amending Part C of Exhibit B to include any future
patents, trademarks and/or copyrights of which the Collateral Agent receives
notification from such Grantor pursuant hereto and (ii) by recording, in
addition to and not in substitution for this Security Agreement, a duplicate
original of this Security Agreement containing in Part C of Exhibit B a
description of such future patents, trademarks and/or copyrights.

4.11. Commercial Tort Claims. If, after the date hereof, any Grantor identifies
the existence of a commercial tort claim belonging to such Grantor that has
arisen in the course of such Grantor’s business in addition to the commercial
tort claims described on Exhibit F, then such Grantor shall give the Collateral
Agent prompt notice thereof, but in any event not less frequently than
quarterly. Each Grantor agrees promptly upon request by the Collateral Agent to
execute and deliver to the Collateral Agent any supplement to this Security
Agreement or any other document reasonably requested by the Collateral Agent to
evidence the grant of a security interest therein in favor of the Collateral
Agent.

ARTICLE V

DEFAULT

5.1. The occurrence of any one or more of the following events shall constitute
an Event of Default:

 

11



--------------------------------------------------------------------------------

5.1.1 Any representation or warranty made by or on behalf of any Grantor under
or in connection with this Security Agreement shall be materially false as of
the date on which made.

5.1.2 The breach by any Grantor of any of the terms or provisions of Article IV
or Article VII.

5.1.3 The breach by any Grantor (other than a breach which constitutes an Event
of Default under Section 5.1.1 or 5.1.2 hereof) of any of the terms or
provisions of this Security Agreement which is not remedied within 10 days after
the giving of written notice to such Grantor by the Collateral Agent.

5.1.4 Any material portion of the Collateral shall be transferred or otherwise
disposed of, either voluntarily or involuntarily, in any manner not permitted by
Section 4.1.5 or 8.7 hereof or shall be lost, stolen, damaged or destroyed.

5.1.5 The occurrence of (i) any “Event of Default” under, and as defined in, the
Credit Agreement or (ii) any “Event of Default” under, and as defined in, the
Note Agreement.

5.2. Acceleration and Remedies. Upon the occurrence and during the continuation
of an Event of Default, the Collateral Agent may, with the concurrence or at the
direction of the Requisite Secured Parties, exercise any or all of the following
rights and remedies:

5.2.1 Those rights and remedies provided in this Security Agreement, provided
that this Section 5.2.1 shall not be understood to limit any rights or remedies
available to the Collateral Agent and the Secured Parties prior to an Event of
Default.

5.2.2 Those rights and remedies available to a secured party under the New York
UCC (whether or not the New York UCC applies to the affected Collateral) or
under any other applicable law (including, without limitation, any law governing
the exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement.

5.2.3 Without notice except as specifically provided in Section 8.1 hereof or
elsewhere herein, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, for cash, on credit or for future delivery, and upon
such other terms as the Collateral Agent may deem commercially reasonable.

The Collateral Agent, on behalf of the Secured Parties, may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral, and such compliance will not be considered to adversely affect
the commercial reasonableness of any sale of the Collateral.

If, after the Credit Agreement has terminated by its terms and all of the
Secured Obligations (as defined in the Intercreditor Agreement) have been paid
in full, there remain Rate Management Obligations or Banking Services
Obligations outstanding, the Required Lenders may exercise the

 

12



--------------------------------------------------------------------------------

remedies provided in this Section 5.2 upon the occurrence of any event which
would allow or require the termination or acceleration of any Rate Management
Obligations or Banking Services Obligations pursuant to the terms of the
agreement governing any Rate Management Transaction or Banking Services
Agreement, as applicable.

5.3. Grantors’ Obligations Upon an Event of Default. Upon the request of the
Collateral Agent after the occurrence of an Event of Default, each Grantor will:

5.3.1 Assembly of Collateral. Assemble and make available to the Collateral
Agent the Collateral and all records relating thereto at any place or places
specified by the Collateral Agent.

5.3.2 Secured Party Access. Permit the Collateral Agent, by the Collateral
Agent’s representatives and agents, to enter any premises where all or any part
of the Collateral, or the books and records relating thereto, or both, are
located, to take possession of all or any part of the Collateral and to remove
all or any part of the Collateral.

5.4. License. The Collateral Agent is hereby granted a license or other right to
use, following the occurrence and during the continuance of an Event of Default,
without charge, each Grantor’s labels, patents, copyrights, rights of use of any
name, trade secrets, trade names, trademarks, service marks, customer lists and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale, and selling any
Collateral, and, following the occurrence and during the continuance of an Event
of Default, such Grantor’s rights under all licenses shall inure to the
Collateral Agent’s benefit.

ARTICLE VI

WAIVERS, AMENDMENTS AND REMEDIES

No delay or omission of the Collateral Agent or any Secured Party to exercise
any right or remedy granted under this Security Agreement shall impair such
right or remedy or be construed to be a waiver of any Event of Default or an
acquiescence therein, and any single or partial exercise of any such right or
remedy shall not preclude any other or further exercise thereof or the exercise
of any other right or remedy. No waiver, amendment or other variation of the
terms, conditions or provisions of this Security Agreement whatsoever shall be
valid unless in writing signed by the Collateral Agent with the concurrence or
at the direction of the Requisite Secured Parties and each Grantor, and then
only to the extent in such writing specifically set forth, provided that the
addition of any Domestic Subsidiary as a Grantor hereunder by execution of a
Security Agreement Supplement shall not require receipt of any consent from or
execution of any documentation by any other Grantor party hereto. All rights and
remedies provided for in this Security Agreement or by law afforded shall be
cumulative and all shall be available to the Collateral Agent and the Secured
Parties until the Secured Obligations have been paid in full.

ARTICLE VII

PROCEEDS; COLLECTION OF RECEIVABLES

 

13



--------------------------------------------------------------------------------

7.1. Collection of Receivables. The Collateral Agent may at any time after the
occurrence of an Event of Default, by giving each Grantor written notice, elect
to require that the Receivables be paid directly to the Collateral Agent for the
benefit of the Secured Parties. In such event, each Grantor shall, and shall
permit the Collateral Agent to, promptly notify the account debtors or obligors
under the Receivables owned by such Grantor of the Collateral Agent’s interest
therein and direct such account debtors or obligors to make payment of all
amounts then or thereafter due under such Receivables directly to the Collateral
Agent. Upon receipt of any such notice from the Collateral Agent, each Grantor
shall thereafter hold in trust for the Collateral Agent, on behalf of the
Secured Parties, all amounts and proceeds received by it with respect to the
Receivables and Other Collateral and immediately and at all times thereafter
deliver to the Collateral Agent all such amounts and proceeds in the same form
as so received, whether by cash, check, draft or otherwise, with any necessary
endorsements. The Collateral Agent shall hold and apply funds so received as
provided by the terms of Section 7.2 hereof.

7.2. Application of Proceeds. The proceeds of the Collateral received by the
Collateral Agent pursuant to the exercise of its rights under Section 5.2 hereof
shall be applied by the Collateral Agent to payment of the Secured Obligations,
subject to the terms of the Intercreditor Agreement, in the following order
unless a court of competent jurisdiction shall otherwise direct:

(i) As between (a) the Administrative Agent and the Lenders, on the one hand,
and (b) the Note Purchasers, on the other hand, in accordance with the terms of
the Intercreditor Agreement;

(ii) With respect to Secured Obligations (excluding the Note Obligations):

(a) FIRST, to payment of all costs and expenses of the Administrative Agent
incurred in connection with the collection and enforcement of the Secured
Obligations or of the security interest granted to the Administrative Agent
pursuant to this Security Agreement;

(b) SECOND, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest and fees, pro rata among the Lenders and their
Affiliates in accordance with the amount of such accrued and unpaid interest and
fees owing to each of them;

(c) THIRD, to payment of the principal of the Secured Obligations and the net
early termination payments and any other Rate Management Obligations and Banking
Services Obligations then due and unpaid from any of the Grantors to any of the
Lenders or their Affiliates, pro rata among the Lenders and their Affiliates in
accordance with the amount of such principal and such net early termination
payments and other Rate Management Obligations and Banking Services Obligations
then due and unpaid owing to each of them;

(d) FOURTH, to payment of any Secured Obligations (other than those listed
above) pro rata among those parties to whom such Secured Obligations are due in
accordance with the amounts owing to each of them; and

 

14



--------------------------------------------------------------------------------

(e) FIFTH, the balance, if any, after all of the Secured Obligations have been
satisfied, shall be distributed by the Administrative Agent to the applicable
Grantor or at its direction; and

(iii) With respect to the Note Obligations, as provided in the Note Agreement.

ARTICLE VIII

GENERAL PROVISIONS

8.1. Notice of Disposition of Collateral; Condition of Collateral. Each Grantor
hereby waives notice of the time and place of any public sale or the time after
which any private sale or other disposition of all or any part of the Collateral
may be made. To the extent such notice may not be waived under applicable law,
any notice made shall be deemed reasonable if sent to the Borrower, addressed as
set forth in Article IX, at least 10 days prior to (i) the date of any such
public sale or (ii) the time after which any such private sale or other
disposition may be made. Collateral Agent shall have no obligation to clean-up
or otherwise prepare the Collateral for sale.

8.2. Compromises and Collection of Collateral. Each Grantor and the Collateral
Agent recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables, that certain of
the Receivables may be or become uncollectible in whole or in part and that the
expense and probability of success in litigating a disputed Receivable may
exceed the amount that reasonably may be expected to be recovered with respect
to a Receivable. In view of the foregoing, each Grantor agrees that the
Collateral Agent may at any time and from time to time, if an Event of Default
has occurred and is continuing, compromise with the obligor on any Receivable,
accept in full payment of any Receivable such amount as the Collateral Agent in
its sole discretion shall determine or abandon any Receivable, and any such
action by the Collateral Agent shall be commercially reasonable so long as the
Collateral Agent acts in good faith based on information known to it at the time
it takes any such action.

8.3. Secured Party Performance of Grantor’s Obligations. Without having any
obligation to do so, the Collateral Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
such Grantor shall reimburse the Collateral Agent for any reasonable and
documented amounts paid by the Collateral Agent pursuant to this Section 8.3.
Each Grantor’s obligation to reimburse the Collateral Agent pursuant to the
preceding sentence shall be a Secured Obligation payable on demand.

8.4. Authorization for Secured Party to Take Certain Action. Each Grantor
irrevocably authorizes the Collateral Agent at any time and from time to time in
the sole discretion of the Collateral Agent and appoints the Collateral Agent as
its attorney in fact (i) to execute on behalf of such Grantor as debtor and to
file financing statements necessary or advisable to perfect and to maintain the
perfection and priority of the Collateral Agent’s security interest in the
Collateral, (ii) after the occurrence and during the continuance of an Event of
Default, to indorse and collect any cash proceeds of the Collateral, (iii) to
file a carbon, photographic or other reproduction of this Security Agreement or
any financing statement with respect to the Collateral as a financing statement
and to file any other financing statement or amendment of a financing statement

 

15



--------------------------------------------------------------------------------

(which does not add new collateral or add a debtor) in such offices as the
Collateral Agent in its sole discretion deems necessary or desirable to perfect
and to maintain the perfection and priority of the Collateral Agent’s security
interest in the Collateral, (iv) after the occurrence and during the continuance
of an Event of Default, to contact and enter into one or more agreements with
the issuers of uncertificated securities which are Collateral owned by such
Grantor and which are Securities or with financial intermediaries holding other
Investment Property as may be necessary or advisable to give the Collateral
Agent Control over such Securities or other Investment Property, (v) subject to
the terms of Section 4.1.5 hereof and after the occurrence and during the
continuance of an Event of Default, to enforce payment of the Instruments,
Accounts and Receivables in the name of the Collateral Agent or such Grantor,
(vi) to apply the proceeds of any Collateral received by the Collateral Agent to
the Secured Obligations as provided in Article VII and (vii) to discharge past
due taxes, assessments, charges, fees or Liens on the Collateral (except for
such Liens as are specifically permitted under the Credit Agreement and the Note
Agreement), and each Grantor agrees to reimburse the Collateral Agent on demand
for any reasonable payment made or any reasonable expense incurred by the
Collateral Agent in connection therewith, provided that this authorization shall
not relieve any Grantor of any of its obligations under this Security Agreement
or under the Credit Agreement or the Note Agreement.

8.5. Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1.5, 4.1.6,
4.4, 5.3, or 8.7 or in Article VII hereof will cause irreparable injury to the
Collateral Agent and the Secured Parties, that the Collateral Agent and Secured
Parties have no adequate remedy at law in respect of such breaches and therefore
agrees, without limiting the right of the Collateral Agent or the Secured
Parties to seek and obtain specific performance of other obligations of the
Grantors contained in this Security Agreement, that the covenants of the
Grantors contained in the Sections referred to in this Section 8.5 shall be
specifically enforceable against the Grantors.

8.6. Use and Possession of Certain Premises. Upon the occurrence of an Event of
Default, the Collateral Agent shall be entitled to reasonable use and occupancy
of any premises owned or leased by the Grantors where any of the Collateral or
any records relating to the Collateral are located until the Secured Obligations
are paid or the Collateral is removed therefrom, whichever first occurs, without
any obligation to pay any Grantor for such use and occupancy.

8.7. Dispositions Not Authorized. No Grantor is authorized to sell or otherwise
dispose of the Collateral except as set forth in Section 4.1.5 hereof and
notwithstanding any course of dealing between any Grantor and the Collateral
Agent or other conduct of the Collateral Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1.5
hereof) shall be binding upon the Collateral Agent or the Secured Parties unless
such authorization is in writing signed by the Collateral Agent with the consent
or at the direction of the Requisite Secured Parties.

8.8. Benefit of Agreement. The terms and provisions of this Security Agreement
shall be binding upon and inure to the benefit of the Grantors, the Collateral
Agent and the Secured Parties and their respective successors, transferees and
assigns (including all persons who become bound as a debtor to this Security
Agreement), except that the Grantors shall not have

 

16



--------------------------------------------------------------------------------

the right to assign their rights or delegate their obligations under this
Security Agreement or any interest herein, without the prior written consent of
the Requisite Secured Parties.

8.9. Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

8.10. Expenses. The Grantors shall reimburse the Collateral Agent for any and
all reasonable and documented out-of-pocket expenses and internal charges
(including reasonable attorneys’, auditors’ and accountants’ fees and reasonable
and documented time charges of attorneys, paralegals, auditors and accountants
who may be employees of the Collateral Agent) paid or incurred by the Collateral
Agent in connection with the preparation, execution, delivery, administration,
collection and enforcement of this Security Agreement and in the audit,
analysis, administration, collection, preservation or sale of the Collateral
(including the expenses and charges associated with any periodic or special
audit of the Collateral). Any and all costs and expenses incurred by the
Grantors in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantors.

8.11. Headings. The title of and section headings in this Security Agreement are
for convenience of reference only, and shall not govern the interpretation of
any of the terms and provisions of this Security Agreement.

8.12. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Credit Agreement has terminated pursuant
to its express terms and (ii) all of the Secured Obligations have been
indefeasibly paid and performed in full and no commitments of the Collateral
Agent or the Secured Parties which would give rise to any Secured Obligations
are outstanding.

8.13. Entire Agreement. This Security Agreement embodies the entire agreement
and understanding between the Grantors and the Collateral Agent relating to the
Collateral and supersedes all prior agreements and understandings between the
Grantors and the Collateral Agent relating to the Collateral.

8.14. CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK BUT GIVING EFFECT
TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

8.15. Indemnity. Each Grantor hereby agrees, jointly with the other Grantors and
severally, to indemnify the Collateral Agent and the Secured Parties (the
“Indemnified Parties”), and their respective successors, transferees, assigns,
agents and employees, from and against any and all liabilities, damages,
penalties, suits, costs, and expenses of any kind and nature (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Collateral Agent or any Secured Party is a party thereto) imposed on,
incurred by or asserted against the Collateral Agent or the Secured Parties, or
their respective successors, assigns, agents and employees, in any way relating
to or arising out of this Security Agreement, or the

 

17



--------------------------------------------------------------------------------

manufacture, purchase, acceptance, rejection, ownership, delivery, lease,
possession, use, operation, condition, sale, return or other disposition of any
Collateral (including, without limitation, latent and other defects, whether or
not discoverable by the Collateral Agent or the Secured Parties or any Grantor,
and any claim for patent, trademark or copyright infringement), excluding any
liabilities, damages, penalties, suits, costs and expenses resulting from the
gross negligence or willful misconduct of any Indemnified Party.

8.16. Subordination of Intercompany Indebtedness. Each Grantor agrees that any
and all claims of such Grantor against any other Grantor (each an “Obligor”)
with respect to any “Intercompany Indebtedness” (as hereinafter defined), any
endorser, obligor or any other guarantor of all or any part of the Secured
Obligations, or against any of its properties shall be subordinate and subject
in right of payment to the prior payment, in full and in cash, of all Secured
Obligations, provided that so long as no Event of Default has occurred and is
continuing, such Grantor may make loans to and receive payments in the ordinary
course of business with respect to such Intercompany Indebtedness from each such
Obligor to the extent not prohibited by the terms of this Security Agreement,
the other Loan Documents and the other Note Documents. Notwithstanding any right
of any Grantor to ask, demand, sue for, take or receive any payment from any
Obligor, all rights, liens and security interests of such Grantor, whether now
or hereafter arising and howsoever existing, in any assets of any other Obligor
shall be and are subordinated to the rights of the Secured Parties and the
Collateral Agent in those assets. No Grantor shall have any right to possession
of any such asset or to foreclose upon any such asset, whether by judicial
action or otherwise, unless and until all of the Secured Obligations (other than
contingent indemnity obligations) shall have been fully paid and satisfied (in
cash) and all Commitments and Letters of Credit issued under the Credit
Agreement have terminated or expired, provided that so long as no Event of
Default has occurred and is continuing, such Grantor may make loans to and
receive payments in the ordinary course of business with respect to such
Intercompany Indebtedness from each such Obligor to the extent not prohibited by
the terms of this Security Agreement, the other Loan Documents and the other
Note Documents. After the occurrence and during the continuance of an Event of
Default, if all or any part of the assets of any Obligor, or the proceeds
thereof, are subject to any distribution, division or application to the
creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other similar
action or proceeding, then, and in any such event (such events being herein
referred to as an “Insolvency Event”), any payment or distribution of any kind
or character, either in cash, securities or other property, which shall be
payable or deliverable upon or with respect to any indebtedness of any Obligor
to any Grantor (“Intercompany Indebtedness”) shall be paid or delivered directly
to the Collateral Agent for application on any of the Secured Obligations, due
or to become due, until such Secured Obligations (other than contingent
indemnity obligations) shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Grantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Secured Obligations (other than contingent indemnity obligations) and the
termination or expiration of all Commitments of the Lenders and Letters of
Credit issued pursuant to the Credit Agreement, such Grantor shall receive and
hold the same in trust, as trustee, for the benefit of the Secured Parties and
shall forthwith deliver the same to the Collateral Agent, for the benefit of the
Secured Parties, in precisely the form received (except for the endorsement or
assignment of the Grantor where

 

18



--------------------------------------------------------------------------------

necessary), for application to any of the Secured Obligations, due or not due,
and, until so delivered, the same shall be held in trust by the Grantor as the
property of the Secured Parties. If any such Grantor fails to make any such
endorsement or assignment to the Collateral Agent, the Collateral Agent or any
of its officers or employees is irrevocably authorized to make the same. Each
Grantor agrees that until the Secured Obligations (other than the contingent
indemnity obligations) have been paid in full (in cash) and satisfied and all
Commitments and Letters of Credit issued under the Credit Agreement have
terminated or expired, no Grantor will assign or transfer to any Person (other
than the Collateral Agent or the Borrower or another Grantor) any claim any such
Grantor has or may have against any Obligor.

8.17. Amendment and Restatement. This Security Agreement amends and restates and
is given in substitution for, but not in satisfaction of the Existing Security
Agreement; provided that nothing contained in this Agreement shall limit or
affect the liens and security interests heretofore granted, pledged and/or
assigned to the Collateral Agent under the Existing Security Agreement.

ARTICLE IX

NOTICES

9.1. Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent (and deemed received) in the manner and to the
addresses set forth in the Credit Agreement or the Note Agreement, as
applicable; and any such notice delivered to the Borrower shall be deemed to
have been delivered to all of the Grantors.

9.2. Change in Address for Notices. Each of the Grantors, the Collateral Agent,
the Lenders and the Holders of Note Obligations may change the address for
service of notice upon it by a notice in writing to the other parties.

ARTICLE X

THE COLLATERAL AGENT

SunTrust Bank has been appointed Collateral Agent for the Secured Parties
hereunder pursuant to the terms of the Intercreditor Agreement. It is expressly
understood and agreed by the parties to this Security Agreement that any
authority conferred upon the Collateral Agent hereunder is subject to the terms
of the delegation of authority made by the Secured Parties to the Collateral
Agent pursuant to the Intercreditor Agreement, and that the Collateral Agent has
agreed to act (and any successor Collateral Agent shall act) as such hereunder
only on the express conditions contained in the Intercreditor Agreement. Any
successor Collateral Agent appointed pursuant to the Intercreditor Agreement
shall be entitled to all the rights, interests and benefits of the Collateral
Agent hereunder.

[SIGNATURE PAGES TO FOLLOW]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Grantors and the Collateral Agent have executed
this Security Agreement as of the date first above written.

 

ENCORE CAPITAL GROUP, INC., as Grantor     MIDLAND CREDIT MANAGEMENT, INC., as
Grantor By:  

/s/ J. Brandon Black

    By:  

/s/ J. Brandon Black

Name:   J. Brandon Black     Name:   J. Brandon Black Title:   President    
Title:   President MIDLAND PORTFOLIO SERVICES, INC., as Grantor     MIDLAND
FUNDING NCC-2 CORPORATION, as Grantor By:  

/s/ J. Brandon Black

    By:  

/s/ J. Brandon Black

Name:   J. Brandon Black     Name:   J. Brandon Black Title:   President    
Title:   President MIDLAND FUNDING LLC, as Grantor     MIDLAND INDIA LLC, as
Grantor By:  

/s/ J. Brandon Black

    By:  

/s/ James A. Syran

Name:   J. Brandon Black     Name:   James A. Syran Title:   President    
Title:   President MIDLAND INTERNATIONAL LLC, as Grantor     MRC RECEIVABLES
CORPORATION, as Grantor By:  

/s/ J. Brandon Black

    By:  

/s/ J. Brandon Black

Name:   J. Brandon Black     Name:   J. Brandon Black Title:   President    
Title:   President

 

[Signature Page to Amended and Restated Pledge and Security Agreement]



--------------------------------------------------------------------------------

PROPEL ACQUISITION, LLC, as Grantor By:  

/s/ J. Brandon Black

Name:   J. Brandon Black Title:   President

 

[Signature Page to Amended and Restated Pledge and Security Agreement]



--------------------------------------------------------------------------------

Acknowledged and Agreed: SUNTRUST BANK, as Collateral Agent By:  

/s/ Peter Wesemeier

Name:   Peter Wesemeier Title:   Vice President

 

[Signature Page to Amended and Restated Pledge and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

(See Sections 3.3, 3.4, 3.5, 3.10 and 4.1.7 of Security Agreement)

Place of business (if Grantor has only one place of business) or chief executive
office (if Grantor has more than one place of business) and mailing address:

All Grantors:

3111 Camino Del Rio North

Suite 1300

San Diego, CA 92108

Locations of Real Property, Inventory, Equipment and Fixtures:

 

A. Real Properties Owned by the Grantors:

None

 

B. Properties Leased by the Grantors (Include Landlord’s Name):

8875 Aero Drive, San Diego, CA 92123

Landlord: LBA Realty Fund—Holding Co. I, LLC

4302 East Broadway, Phoenix, AZ 85040

Landlord: Pranjiwan R. Lodhia and Lolita Lodhia

14 McLeland Road, St. Cloud, MN 56303

Landlord: FMT Services, Inc. (sublessor)

One Riverfront Plaza, Newark, NJ 07102

Landlord: Matrix One Riverfront Plaza, LLC

 

C. Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of warehouse operator or other bailee or consignee):

Data backup tapes are stored offsite at a facility operated by Iron Mountain in
Phoenix, AZ and San Diego, CA

Cor-o-Van Records Management

12375 Kerran Street, Poway CA 92064]

Additional names under which Grantors have conducted business:

Encore Capital Group, Inc.— Former legal name: MCM Capital Group, Inc., from
April 29, 1999 (date of incorporation) until April 2, 2002 (date of name change)

 

22



--------------------------------------------------------------------------------

Midland Credit Management, Inc.—Former legal name in California: “Midland Credit
Management, Inc., which will do business in California as Kansas-Midland Credit
Management, Inc.,” from May 22, 2000 until February 5, 2004. On February 5,
2004, the corporate name under which Midland was qualified to do business in
California was changed to “Midland Credit Management, Inc.”

Midland India LLC— Former legal name: Midland Calibrated LLC, from June 10, 2005
(date of formation) until February 7, 2007 (date of name change)

D. Federal Employer Identification Number; State Organization Number;
Jurisdiction of Organization:

 

GRANTOR

 

Federal Employer

Identification

Number

 

Type of

Organization

 

State of

Organization

 

State

Organization

Number

ENCORE CAPITAL GROUP, INC.   48-1090909   Corporation   Delaware   3034002
MIDLAND CREDIT MANAGEMENT, INC.   48-0581733   Corporation   Kansas   0048421
MIDLAND FUNDING LLC   20-2931611   Limited Liability Company   Delaware  
3978393

MIDLAND

FUNDING NCC-2 CORPORATION

  51-0488211   Corporation   Delaware   3683366

MIDLAND

INTERNATIONAL LLC

  20-3246600   Limited Liability Company   Delaware   4008998 MIDLAND PORTFOLIO
SERVICES, INC.   20-2931681   Corporation   Delaware   3978399

MRC

RECEIVABLES CORPORATION

  91-2090561   Corporation   Delaware   3329502 MIDLAND INDIA LLC   20-2983656  
Limited Liability Company   Minnesota   1395219-2 PROPEL ACQUISITION LLC  
45-4906423   Limited Liability Company   Delaware   5131341

 

23



--------------------------------------------------------------------------------

EXHIBIT B

(See Section 3.9 of Security Agreement)

A. Vehicles subject to certificates of title:

 

Description

  

Title Number & State Where Issued

None

  

B. Ships, railcars and other vehicles governed by federal statute:

 

Description

  

Registration Number

None

  

C. Patents, copyrights, trademarks protected under federal law*:

Trademark Registrations

 

Description

 

Registration Date

 

Federal Registration Number

LOGO [g435736ex10_2pg25a.jpg]   7/29/2008   3476660

Trademark Applications

 

Description

 

Application Date

 

Federal Serial Number

LOGO [g435736ex10_2pg25b.jpg]   November 2011   85/481,899

 

*

For (i) trademarks, show the trademark itself, the registration date and the
registration number; (ii) trademark applications, show the trademark applied
for, the application filing date and the serial number of the application;
(iii) patents, show the patent number, issue date and a brief description of the
subject matter of the patent; and (iv) patent applications, show the serial
number of the application, the application filing date and a brief description
of the subject matter

 

24



--------------------------------------------------------------------------------

  of the patent applied for. Any licensing agreements for patents or trademarks
should be described on a separate schedule.

 

25



--------------------------------------------------------------------------------

EXHIBIT C

(See Section 3.8 of Security Agreement)

Legal description, county and street address of property on which Fixtures are
located:

 

1) 8875 Aero Drive, San Diego, CA 92123

 

2) 4302 East Broadway, Phoenix, AZ 85040

 

3) 14 McLeland Road, St. Cloud, MN 56303

 

4) One Riverfront Plaza, Newark, NJ 070102

Name and Address of Record Owner:

 

1) Aerovault Venture, LP

c/o Property Management Assoc.

6011 Bristol Parkway

Culver City, VA 90230

 

2) Pranjiwan R. Lodhia

1900 Oakdale Avenue

San Francisco, CA 94124

 

3) FMT Services, Inc.

16 McLeland Road

St. Cloud, MN 56301

 

4) Matrix One Riverfront Plaza, LLC

c/o Matrix Realty, Inc.

Forsgate Drive, CN 4000

Cranbury, NJ 08512

 

26



--------------------------------------------------------------------------------

EXHIBIT D

List of Pledged Securities

(See Section 3.11 of Security Agreement)

A. STOCKS:

 

Issuer

   Certificate
Number      Number of
Shares      Percentage
Pledged  

Midland Credit Management, Inc.

     6         600         100 % 

MRC Receivables Corporation

     4         1,000         100 % 

Midland Funding NCC-2 Corporation

     3         1,000         100 % 

Midland Portfolio Services, Inc.

     1         1,000         100 % 

ACG Holding, Inc. (k/n/a Ascension Capital Group, Inc.

     1         1,000         100 % 

B. BONDS:

 

Issuer

   Number    Face Amount    Coupon Rate    Maturity

None

           

C. GOVERNMENT SECURITIES:

 

Issuer

   Number    Type    Face Amount    Coupon Rate    Maturity

None

              

D. OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED):

 

Issuer

  

Description of

Collateral

   Percentage
Ownership
Interest     Percentage
of Owned
Interests
Pledged     Certificated or
Uncertificated

Propel Acquisition, LLC

   Membership interests held by Encore Capital Group, Inc.      100 %      100
%    Uncertificated

 

27



--------------------------------------------------------------------------------

Midland International LLC

   Membership interests held by Midland Credit Management, Inc.      100 %     
100 %    Uncertificated

Midland India LLC

   Membership interests held by Midland International, LLC      100 %      100
%    Uncertificated

Midland Funding LLC

   Membership interests held by Midland Portfolio Services, Inc.      100 %     
100 %    Uncertificated

Propel Financial Services, LLC

   Membership interests held by Propel Acquisition LLC      100 %      100 %   
Uncertificated

BNC Retax

   Membership interests held by Propel Acquisition LLC      100 %      100 %   
Uncertificated

RioProp Ventures

   Membership interests held by Propel Acquisition LLC      50 %1      100 %   
Uncertificated

RioProp Holdings

   Membership interests held by Propel Acquisition LLC      50 %2      100 %   
Uncertificated

Propel Funding, LLC

   Membership interests held by Propel Acquisition LLC      100 %      100 %   
Uncertificated

Midland Credit

   Equity interests held by      99.999 %      65 %    Certificated

 

1 

Balance currently held by Propel Financial Services, LLC.

2 

Balance currently held by Propel Financial Services, LLC.

 

28



--------------------------------------------------------------------------------

Management India Private Limited

   Midland India LLC       

Midland Credit Management India Private Limited

   Equity interests held by Midland International LLC      .001 %      65 %   
Certificated

MCM Midland Management Costa Rica, S.r.l.

   Equity interests held by Midland Credit Management      100 %      65 %   
Certificated

Midland Credit Management (Mauritius) Ltd.

   Equity interests held by Encore Capital Group, Inc.      100 %      65 %   
Certificated

E. INSTRUMENTS

 

Issuer

 

Description of Instrument

Encore Capital Group, Inc.   Intercompany Note, dated September 30, 2011, from
Encore Capital Group, Inc. to Midland Credit Management, Inc. Encore Capital
Group, Inc.   Intercompany Note, dated September 30, 2011, from Encore Capital
Group, Inc. to Midland Funding LLC Encore Capital Group, Inc.   Intercompany
Note, dated September 30, 2011, from Encore Capital Group, Inc. to Midland
Funding NCC-2 Corporation Encore Capital Group, Inc.   Intercompany Note, dated
September 30, 2011, from Encore Capital Group, Inc. to MRC Receivables
Corporation Midland Credit Management, Inc.   Intercompany Note, dated September
30, 2011, from Midland Credit Management, Inc. to Encore Capital Group, Inc.
Midland Credit Management, Inc.   Intercompany Note, dated September 30, 2011,
from Midland Credit Management, Inc. to Midland Funding LLC Midland Credit
Management, Inc.   Intercompany Note, dated September 30, 2011, from Midland
Credit Management, Inc. to Midland Funding NCC-2 Corporation Midland Credit
Management, Inc.   Intercompany Note, dated September 30, 2011, from Midland
Credit Management, Inc. to MRC Receivables Corporation Midland Funding LLC  
Intercompany Note, dated September 30, 2011, from Midland Funding LLC to Encore
Capital Group, Inc. Midland Funding LLC   Intercompany Note, dated September 30,
2011, from Midland Funding LLC to Midland Credit Management, Inc. Midland
Funding NCC-2   Intercompany Note, dated September 30, 2011, from Midland

 

29



--------------------------------------------------------------------------------

Corporation   Funding NCC-2 Corporation to Encore Capital Group, Inc. Midland
Funding NCC-2 Corporation   Intercompany Note, dated September 30, 2011, from
Midland Funding NCC-2 Corporation to Midland Credit Management, Inc. MRC
Receivables Corporation   Intercompany Note, dated September 30, 2011, from MRC
Receivables Corporation to Encore Capital Group, Inc. MRC Receivables
Corporation   Intercompany Note, dated September 30, 2011, from MRC Receivables
Corporation to MCM

 

30



--------------------------------------------------------------------------------

EXHIBIT E

(See Section 3.1 of Security Agreement)

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 

Debtor Name

   Jurisdiction ENCORE CAPITAL GROUP, INC.    Delaware MIDLAND CREDIT
MANAGEMENT, INC.    Kansas MIDLAND FUNDING LLC    Delaware MIDLAND FUNDING NCC-2
CORPORATION    Delaware MIDLAND INDIA LLC    Minnesota MIDLAND INTERNATIONAL LLC
   Delaware MIDLAND PORTFOLIO SERVICES, INC.    Delaware MRC RECEIVABLES
CORPORATION    Delaware PROPEL ACQUISITION, LLC    Delaware

 

31



--------------------------------------------------------------------------------

EXHIBIT F

COMMERCIAL TORT CLAIMS

None

 

32



--------------------------------------------------------------------------------

ANNEX I

to

PLEDGE AND

SECURITY AGREEMENT

Reference is hereby made to the Second Amended and Restated Pledge and Security
Agreement (the “Agreement”), dated as of November 5, 2012, made by each of
ENCORE CAPITAL GROUP, INC., a Delaware corporation (the “Borrower”) and the
other Subsidiaries of the Borrower listed on the signature pages thereto
(together with the Borrower, the “Initial Grantors”, and together with any
additional Domestic Subsidiaries, including the undersigned, which become
parties thereto by executing a Supplement in substantially the form hereof, the
“Grantors”), in favor of the Collateral Agent, for the benefit of the Secured
Parties. Capitalized terms used herein and not defined herein shall have the
meanings given to them in the Agreement. By its execution below, the
undersigned, [NAME OF NEW GRANTOR], a [            ] [corporation/limited
liability company] agrees to become, and does hereby become, a Grantor under the
Agreement and agrees to be bound by such Agreement as if originally a party
thereto. By its execution below, the undersigned represents and warrants as to
itself that all of the representations and warranties contained in the Agreement
are true and correct in all respects as of the date hereof with respect to [NAME
OF NEW GRANTOR]. [NAME OF NEW GRANTOR] represents and warrants that the
supplements to the Exhibits to the Agreement attached hereto are true and
correct in all respects and such supplements set forth all information required
to be scheduled under the Agreement for [NAME OF NEW GRANTOR]. [NAME OF NEW
GRANTOR] shall take all steps necessary to perfect, in favor of the Collateral
Agent, a first-priority security interest in and lien against [NAME OF NEW
GRANTOR]’s Collateral (subject to any Liens permitted under Section 4.1.6 of the
Agreement), including, without limitation, delivering all certificated
Securities to the Collateral Agent, and taking all steps necessary to properly
perfect the Collateral Agent’s interest in any uncertificated equity or
membership interests.

IN WITNESS WHEREOF, [NAME OF NEW GRANTOR], a [                    ]
[corporation/limited liability company] has executed and delivered this Annex I
counterpart to the Agreement as of this      day of             ,         .

 

[NAME OF NEW GRANTOR] By:  

 

Title:  

 

 

33